

116 HR 4892 IH: Homeland Security Counterintelligence Threat Reduction Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4892IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Walker introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo establish a Department of Homeland Security counterintelligence vetting task force, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Homeland Security Counterintelligence Threat Reduction Act. 2.Department of Homeland Security counterintelligence vetting task force (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall assign personnel of the Department of Homeland Security to participate in a counterintelligence vetting task force to make recommendations to improve counterintelligence vetting for appropriate departmental programs.
 (b)PersonnelIn carrying out subsection (a), the Secretary of Homeland Security may assign personnel from any component of the Department of Homeland Security the Secretary determines necessary to participate in the task force established pursuant to such subsection.
 (c)CoordinationIn carrying out subsection (a), the Secretary of Homeland Security may request participation in the task force established pursuant to such subsection from other appropriate Federal agencies.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the recommendations made by the task force established pursuant to subsection (a).
			3.Counterintelligence training and vetting
 (a)In generalNot later than 180 days after the date of the enactment of this Act, in carrying out the program administered pursuant to section 442(a)(4) of the Homeland Security Act (6 U.S.C. 252(a)(4)), the Secretary of Homeland Security shall develop a counterintelligence awareness training program and require participation in such program from appropriate faculty, as determined by the Secretary in consultation with the Homeland Security Academic Advisory Council (established pursuant to section 871 of the Homeland Security Act of 2002 (6 U.S.C. 451)), from approved institutions of higher education, other approved educational institutions, and designated exchange visitor programs in the United States.
 (b)Program enhancementsNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security shall make the following enhancements to the program administered pursuant to section 442(a)(4) of the Homeland Security Act (6 U.S.C. 252(a)(4)):
 (1)Identify degrees and fields of study determined to be sensitive for homeland security and counterintelligence purposes.
 (2)Update the information to be collected to include any changes to the degree programs, if applicable, and fields of study.
 (3)Make any other enhancements determined appropriate by the Secretary to improve counterintelligence vetting capabilities.
 (c)ConsultationIn carrying out the identification required pursuant to subsection (b)(1), the Secretary of Homeland Security shall consult with the Secretary of State to ensure the degrees and field of study determined to be sensitive for homeland security and counterintelligence purposes referred to in such subsection are aligned, to the greatest extent practicable, between the Department of Homeland Security and the Department of State.
			(d)Definitions
 (1)Approved institution of higher educationThe term approved institution of higher education has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).
 (2)Designated exchange visitor programThe term designated exchange visitor program has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).
 (3)Other approved educational institutionThe term other approved educational institution has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).
				4.Homeland Security Academic Advisory Council
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall convene a meeting of the Homeland Security Academic Advisory Council to seek advice and recommendations from the Council on the counterintelligence awareness training and appropriate faculty designated to receive such training required under section 3.
 (b)NotificationNot later than February 1, 2020, the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate if the Secretary determines to not extend the existence of the Homeland Security Academic Advisory Council.
			